OPINION
WEISBERGER, Chief Justice.
This ease came before the court for oral argument September 25, 1996, pursuant to a motion for reargument filed by the petitioner, John A. Holmes, Jr., in his capacity as chairman of the Republican State Central Committee (Holmes). The motion for rear-gument followed a hearing before four members of the court that resulted in an evenly divided court that had the effect of affirming the decision of the State Board of Elections. In addition to the original parties, James Langevin, in his capacity as Secretary of State for the State of Rhode Island participated in the hearing on September 25, 1996, his motion to intervene having been granted.
After hearing the arguments of counsel and examining the memoranda filed by the parties, the court entered the following order:
“1. The petition for certiorari is hereby granted. The decision of the Board of Election is hereby quashed and the Secretary of State is ordered to place the name of David E. Houle on the ballot in accordance with the nomination of the Republican State Chairman.
“2. An opinion will follow setting forth the reasons for the foregoing order.” Holmes v. Begin, No. 96-488-M.P. (R.I., filed Sept. 25, 1996).
This opinion contains the reasons for the entry of the foregoing order by the court on September 25, 1996. The facts underlying this controversy are undisputed.
Representative District No. 61 includes portions of both the town of North Smithfield and the town of Burrillville. As set forth in our opinion in the case Houle v. Begin, 682 A.2d 1384 (R.I.1996), Houle was not qualified as a voter in either North Smithfield or Burrillville at the time of the filing of his declaration of candidacy. Therefore, he was unable to file as a candidate for the party nomination as State Representative at the primary election that took place September 10, 1996. Consequently no Republican nomination occurred on that date.
Thereafter, prior to 4 p.m. on the third day following the last day for the holding of party primaries, Holmes in his capacity as chairman of the Republican State Central Committee had nominated Houle as the Republican Party’s candidate for State Representative from Representative District No. 61. This nomination was rejected by the State Board of Elections (board) in a decision rendered on August 21, 1996. Holmes then petitioned for a writ of certiorari to review the decision of the board. The writ was issued, and hearings were held before this court September 18, 1996, and thereafter pursuant to a petition for reargument on September 25,1996.
We believe that this case is controlled by our opinion in Dahl v. Begin, 660 A.2d 730 (R.I.1995). In that ease we quoted the provisions of G.L.1956 § 17-12-2(3) that confers upon the state committee of a political party the
“power to make a final nomination for any state office for which no primary nomination has been made and any local office for which no nomination has been made by any authorized city, town, ward, or district committee or any duly authorized subcommittee [.] ” 660 A.2d at 731. (Emphasis added.)
In that case the entire slate of the Democratic Party for town offices in the town of Jamestown had been held to be ineligible to participate in the primary on the grounds *1143that their filing of nomination papers had been filed one day after the deadline. The board had determined that the party chairman could not in those circumstances name a slate for town offices pursuant to § 17-12-2(3).
This court disagreed with the board and held that the plenary power of the state committee acting through its chairperson was clearly and unequivocally authorized by the statute. Our opinion contained the following observation:
“Our reading of subsection (3) of § 17-12-2 clearly indicates to us that the state committee is granted the power that it purported to exercise in this instance. It is well-settled doctrine that when a statute is unambiguous and expresses a clear and sensible meaning, the work of construction is at an end and this meaning will be implemented in accordance with the plain language set forth. See, e.g., State v. Powers, 644 A.2d 828, 830 (R.I.1994); Kirby v. Planning Board of Review of Middletown, 634 A.2d 285, 290 (R.I.1993); Ellis v. Rhode Island Public Transit Authority, 586 A.2d 1055, 1057 (R.I.1991); O’Neil v.Code Commission for Occupational Safety and Health, 534 A.2d 606, 608 (R.I.1987); Moore v. Rhode Island Share and Deposit Indemnity Corp., 495 A.2d 1003, 1004 (R.I.1985). In the case at bar, the authority given to the state committee to make a final nomination for any local office for which no nomination has been made by any authorized city, town, ward, or district committee, or any duly authorized subcommittee, could not be more plain and unambiguous.” Dahl, 660 A.2d at 731.
In the case at bar we are of the opinion that Holmes had the same power to nominate Houle as the Republican Party’s candidate for State Representative that the Democratic State chairman had to nominate a slate for local offices in Jamestown. This power is plenary and unequivocal. We also hold that the qualification for office must be tested as of the date of the nomination made by the State chairperson and not as of the date a candidate would have had to file a declaration of candidacy for the primary election under § 17-14-1. The language of G.L.1956 § 17-15-38 is not controlling since that statute deals with vacancies that result from death, disability, or the candidate removing himself or herself from the race or the jurisdiction of the office they seek. We do hold, however, that the timing of the nomination as set forth in § 17-15-38, namely, that it should be made “no later than four o’clock (4:00) p.m. of the third day following the last day for the holding of the party primaries,” should be applied to § 17-12-2 in order to sustain the requirement of an orderly process for the nomination of candidates. It is undisputed that in the present case the nomination was made within that time limit and that Houle was eligible to be a candidate on the date he was nominated.
For the reasons stated, we entered the order noted above on September 25, 1996. The papers in this case may be remanded to the board with our decision endorsed thereon.